Citation Nr: 0417839	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-00 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for sinusitis.

2.  Entitlement to service connection for a left eye 
disorder.  

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 2002) for residuals of nose injury alleged as 
additional disability incurred during the course of VA 
medical treatment in September 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1950 to August 
1953 and from September 1954 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2000 and November 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

The veteran testified before the undersigned at a Board 
hearing in January 2004.  A transcript of that hearing has 
been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (regulations promulgated to implement 
the statutory changes).  Among other things, the VCAA 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  
Although the RO issued a letter to the veteran in May 2001 in 
order to explain the notice and assistance provisions of the 
VCAA, that letter does not explain which portion of evidence 
needed to substantiate the claim, if any, the veteran has the 
responsibility to provide, and which portion of the evidence, 
if any, VA is obligated to obtain or will attempt to obtain 
on the veteran's behalf.  The inclusion of the text of the 
relevant portions of the amended law and regulations is 
similarly insufficient to constitute the required notice.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  Therefore, a remand to 
the RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

With respect to assistance, the VCAA specifies that, in the 
case of a disability compensation claim, VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but 
(3) does not contain sufficient medical evidence for VA to 
make a decision on the claim. Id.

The veteran seeks service connection for a left eye disorder.  
In this case, service medical records show that the veteran 
was treated for chalazion of the left eye.  Current VA 
medical records, as well as the veteran's testimony from the 
Board hearing, indicate that he complains of discomfort in 
the left eye that has continued since service.  Although 
outpatient eye examinations do not reflect findings of 
chalazion or any chronic residual, there is no specific 
confirmation that no such current disability or residual 
disability exists.  Accordingly, affording the veteran all 
benefit of the doubt, the Board finds that a VA examination 
is in order to determine whether there is any current left 
eye disorder that that is related to, or a residual of, the 
chalazion treated in service.  

Finally, the Board observes that the RO certified this appeal 
to the Board in April 2003.  The veteran requested a Board 
hearing later that month, within the 90-day period provided 
by regulation.  See 38 C.F.R. § 20.1304.  He testified at a 
Board hearing in January 2004.  VA medical records secured in 
January 2004 have been associated with the claims folder.  
The date of receipt of these records is not stamped on the 
documents.  Although clearly not received within the 
allowable 
90-day period, it is unknown whether the records were 
submitted in connection with the veteran's Board hearing.  
Because the Board is remanding the case for unrelated 
reasons, it need not determine whether the records may be 
considered by the Board in its adjudication of the appeal.  
On remand, the RO must consider these records, as well as any 
other evidence secured.   

Accordingly, the case is REMANDED for the following action:

1.  With respect to each issue on appeal, 
the RO should notify the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain his 
behalf.  This notice should comply with 
38 U.S.C.A. § 5103(a), Quartuccio v. 
Principi, Charles v. Principi, and any 
other applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

2.  The RO should arrange for the veteran 
to be scheduled for a VA ophthalmology 
examination.  The claims folder must be 
made available to the examiner for review 
for the examination and the examination 
report must state whether such review was 
accomplished.  The examiner is asked to 
determine the appropriate diagnosis and 
etiology for any current left eye 
disorder present.  Specifically, the 
examiner is asked to assess whether there 
is any current left eye chalazion or any 
current residual of left eye chalazion 
treated in service.  If the examiner is 
unable to provide any of the requested 
information, the examination report 
should so state.  Any opinion provided 
should include a complete explanation.   

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

4.  After completing any additional 
necessary development, the RO should 
readjudicate each issue on appeal.  Such 
readjudication must include consideration 
of all evidence received since the RO 
certified the appeal to the Board in 
April 2003.  If the disposition of any 
claim remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


